DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
The preliminary amendment filed on June 05th, 2019 has been entered.  By this amendment, claims 1-11 have been cancelled and claims 12-31 have been newly added.  Accordingly, claims 12-31 are pending in the present application in which claims 12, 13, and 14 are in independent form.
Information Disclosure Statement
The IDS filed on June 05th, 2019 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor element and sensing device having a light emitting unit and a sensor unit.
Claim Objections
Claims 14 and 27 are objected to because of the following informalities:  
In claim 14, line 5, “the support” should be --the support member-- for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the second electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12, 15-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Pub. 2013/0059396) in view of Tsang (U.S. Pub. 2012/0138959) and Mizuguchi (U.S. Pub. 2007/0140908).
In re claim 12, LeBoeuf discloses a semiconductor device comprising:
a light emitting unit 2003 (see paragraph [0150] and figs. 6, 19, and 20); a sensor unit 2008 (PEC sensor) disposed on the light emitting unit 2003 (see paragraphs [0078], [0149], [0150] and figs. 6, 19, 20); and an insulating layer 2007 disposed between the light emitting unit 2003 and the sensor unit 2008 (see paragraph [0150] and figs. 6, 19, and 20), wherein the sensor unit 2008 includes: a sensing material (a PEC film 1908) of which resistance is changed by light (ultraviolet light) emitted from the light emitting unit 2008 (see paragraphs [0078], [0149], and [0150] and figs. 6, 19, and 20); a first sensor electrode 1906 including a first pad portion and a first extension part extending from the first pad portion and contacting to the sensing material 1908; and a second sensor electrode (adjacent one of 1906) including a second pad portion and a second extension part extending from the second pad portion toward the first extension part and contacting to the sensing material 1908, wherein the first extension part is spaced apart from the second extension part (see paragraphs [0078], [0149], and [0150] and figs. 6, 19, and 20), and wherein the insulating layer 2007 is overlapped with each of the first sensor electrode, the second sensor electrode 1906 and the sensing material 1908 in the vertical direction (see paragraphs [0078], [0149], and [0150] and figs. 6, 19, and 20).

    PNG
    media_image1.png
    495
    891
    media_image1.png
    Greyscale

	In view of the above, LeBoeuf is silent to wherein (1) a light emitting unit including a first conductivity type semiconductor layer, a second conductivity type semiconductor layer, and a light emitting structure layer having an active layer between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer and wherein (2) the sensing material includes a first region overlapped with at least one of the first and second extension parts in a vertical direction and a second region not overlapped with the first and second extension parts in the vertical direction.
	With respect to item (1) above, Tsang discloses a light emitting unit 100 including a first conductivity type semiconductor layer 131, a second conductivity type semiconductor layer 132, and a light emitting structure layer having an active layer 133 between the first conductivity type semiconductor layer 131 and the second conductivity type semiconductor layer 132 (see paragraph [0014] and fig. 1).

    PNG
    media_image2.png
    683
    909
    media_image2.png
    Greyscale

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the LeBoeuf reference with the feature as taught by Tsang in order to enable a light emitting unit including a first conductivity type semiconductor layer, a second conductivity type semiconductor layer, and a light emitting structure layer having an active layer between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer in the semiconductor device of LeBoeuf to be formed because in doing so the light emitting unit have a stable color temperature (see paragraph [0006] of Tsang).

	
    PNG
    media_image3.png
    514
    900
    media_image3.png
    Greyscale

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the LeBoeuf reference with the feature as taught by Mizuguchi in order to enable the sensing material includes a first region overlapped with at least one of the first and second extension parts in a vertical direction and a second region not overlapped with the first and second extension parts in the vertical direction 
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the active layer of the light emitting unit is overlapped with the first and second regions of the sensing material in the vertical direction, and wherein the sensing material has conductivity by light emitted from the active layer (see paragraphs [0078], [0092], [0149], and [0150] and figs. 6, 19, and 20 of LeBoeuf).  Note that, since Le Boeuf discloses that the LED 2003 overlaps with the sensor unit 2008 in the vertical direction, and the sensing material 1908 (PEC film) generates electrons or holes by the ultraviolet light emitted from the LED, when the light emitting unit of Tsang is incorporated into the semiconductor device of LeBoeuf, the active layer of the light emitting unit would be overlapped with the first and second regions of the sensing 
In re claim 16, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the second region of the sensing material 3 is disposed between the first extension part (extension part of the comb-shaped electrode 21) and the second extension part (extension part of the comb-shaped electrode 22), wherein the first extension part extends in plural, wherein the second extension part extends in plural, and wherein each of the plurality of second extension parts is disposed between the plurality of first extension parts, respectively (see paragraphs [0056]-[0057] and fig. 1 of Mizuguchi).
In re claim 17, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the semiconductor device further comprising a conductive layer between the insulating layer and the light emitting structure layer, wherein the conductive layer is overlapped with each of the first sensor electrode and the second sensor electrode in the vertical direction (see paragraph [0150] and fig. 20 of LeBoeuf and paragraph [0014] and fig. 1 of Tsang).  Note, that Tsang disclose that a conductive layer 14 may be added between the insulating layer 30 and the light emitting structure layer 133 (see paragraphs [0014]-[0016] and fig. 1).  Therefore, it would have been obvious to one of skill in the art to include a conductive layer between the insulating layer and the light emitting structure layer in the semiconductor device of LeBoeuf.
In re claim 19, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the light emitting unit generates ultraviolet light and 
In re claim 20, as applied to claim 17 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the light emitting unit 100 includes a first electrode 32 connected to the first conductivity type semiconductor layer 131 and a second electrode 31 connected to the second conductivity type semiconductor layer 132, and wherein the first and second sensor electrodes are electrically separated from the first and second electrodes (see paragraph [0016] and fig. 1 of Tsang).
In re claim 21, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the sensing material includes a main sensing material and a catalyst, wherein the main sensing material includes at least one or more of SnCh, CuO, TiCh, ImCb, ZnO, V2O5, RuCk, WO3, ZrCk, M0O3, NiO, CoO, Fe2Cb, and AB2O4, and wherein the catalyst includes at least one or more of platinum (Pt), copper (Cu), gold (Au), palladium (Pd), iron (Fe), titanium (Ti), vanadium (V), chromium (Cr), nickel (Ni), aluminum (Al), zirconium (Zr), niobium (Nb), molybdenum (Mo), ruthenium (Ru), rhodium (Rh), silver (Ag), hafnium (Hf), tantalum (Ta), tungsten (W), rhenium (Re), and iridium (Ir) (see paragraph [0092] and fig. 7 of LeBoeuf and paragraph [0077] and fig. 1 of Mizuguchi, note that LeBoeuf discloses that the sensing material 708 includes metal oxide such as titanium oxide, and Mizuguchi discloses that the pyridine DPP film 4 includes a Pd 3 catalyst.
In re claim 22, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein a sensing device comprising a package body 701 including a cavity; a 
LeBoeuf in the current embodiment is silent to that the sensing device includes a circuit board and a package body disposed on the circuit board, the sensing device include a reflection plate having an opening part on the cavity.
However, LeBoeuf discloses in other embodiment which comprises a circuit board 2010, on which the package body 2003 disposed on the circuit board 2010 (see paragraph [0150] and fig. 20) and further teaches that a reflection plate having an opening part on the cavity such as a mirror can be added to the semiconductor device (see paragraph [0090] and fig. 7).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to combine the various embodiments of LeBoeuf so that to include the sensing device includes a circuit board and a package body disposed on the circuit board, the sensing device include a reflection plate having an opening part on the cavity in the semiconductor device of LeBoeuf based on various design choice.
In re claim 23, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the insulating layer is disposed between the second conductivity type semiconductor layer and each of the first and second sensor electrodes, and wherein the second conductivity type semiconductor layer includes a p-type dopant (see paragraph [0014] of Tsang).

In re claim 25, as applied to claim 12 above, LeBoeuf in combination with Tsang and Mizuguchi discloses wherein the sensor unit is disposed on the first conductivity type semiconductor layer, wherein the insulating layer is disposed between the first conductivity type semiconductor layer and each of the first and second sensor electrodes, and wherein the first conductivity type semiconductor layer includes an n-type dopant (see paragraph [0014] and fig. 1 of Tsang).
Claims 13, 18, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Pub. 2013/0059396) in view of Tsang (U.S. Pub. 2012/0138959) and (KR-2005-0005899, cited in the IDS filed on 06/05/2019).
In re claim 13, LeBoeuf discloses a semiconductor device comprising: a substrate 2010; a light emitting unit 2003 disposed on the substrate 2010 (see paragraph [0150] and figs. 6, 19, and 20); a sensor unit 2008 (PEC sensor) disposed on at least one of the substrate 2010 and the light emitting unit 2003; and an insulating layer 2007 disposed between the light emitting unit 2003 and the sensor unit 2008 (see paragraphs [0078], [0149], [0150] and figs. 6, 19, and 20); wherein the sensor unit includes a first pad portion, a second pad portion spaced apart from the first pad portion 1906, and a sensing material 1908 (PEC film) disposed on the electrode portion, wherein a surface of the sensing material 1908 faces to at least one of an upper surface 
In view of the above, LeBoeuf is silent to (1) wherein the light emitting unit includes: a first conductivity type semiconductor layer; a second conductivity type semiconductor layer; an active layer disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer,  a first electrode electrically connected to the first conductivity type semiconductor layer; and a second electrode electrically connected to the second conductivity type semiconductor layer, and (2) wherein the sensor unit includes an electrode portion extending from the first pad portion and connected to the second pad portion, and a sensing material disposed on the electrode portion, wherein the sensing material includes at least one first region overlapped with the electrode portion in a vertical direction and at least one second region not overlapped with the electrode portion in the vertical direction.
With respect to item (1) above, Tsang discloses a light emitting unit 100 including a first conductivity type semiconductor layer 131, a second conductivity type semiconductor layer 132, and a light emitting structure layer having an active layer 133 between the first conductivity type semiconductor layer 131 and the second conductivity type semiconductor layer 132, a first electrode 32 electrically connected to the first conductivity type semiconductor layer 131; and a second electrode 31 electrically 
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the LeBoeuf reference with the feature as taught by Tsang in order to enable a light emitting unit includes: a first conductivity type semiconductor layer; a second conductivity type semiconductor layer; an active layer disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer, a first electrode electrically connected to the first conductivity type semiconductor layer; and a second electrode electrically connected to the second conductivity type semiconductor layer in the semiconductor device of LeBoeuf to be formed because in doing so the light emitting unit have a stable color temperature (see paragraph [0006] of Tsang).
With respect to item (2) above, KR 10-2005-0005899 discloses wherein a sensor unit includes (a sensor heater electrode pattern 110 changing in electrode resistance value according to the concentration change of CO2) an electrode portion 110 extending from the first pad portion 111 and connected to the second pad portion 112 (see fig. 2 and related texts), and a sensing material 130 disposed on the electrode portion, wherein the sensing material 130 includes at least one first region overlapped with the electrode portion 110 in a vertical direction and at least one second region not overlapped with the electrode portion 110 in the vertical direction (see fig. 2 and related texts).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the LeBoeuf reference with the feature as taught by 
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 18, as applied to claim 13 above, LeBoeuf in combination with Tsang and KR-2005-0005899 discloses wherein the first region and the second region of the sensing material are arranged alternately, wherein the electrode portion includes a plurality of line patterns overlapped with the first region of the sensing material in the vertical direction, wherein an interval between the line patterns is larger than a width of each of the line patterns, and wherein an entire length of the electrode portion is longer 
In re claim 26, as applied to claim 13 above, LeBoeuf in combination with Tsang and KR-2005-0005899 discloses wherein the sensor unit 2008 is disposed on the substrate 2010, and wherein the insulating layer 2007 is disposed between the substrate 2010 and the electrode portion (see paragraph [0150] and fig. 20 of LeBoeuf).
In re claim 27, as applied to claim 18 above, LeBoeuf in combination with Tsang and KR-2005-0005899 discloses wherein the light emitting unit includes a first electrode connected to the first conductivity type semiconductor layer and a second electrode connected to the second conductivity type semiconductor layer, and wherein at least one of the first electrode and the second electrode overlaps the electrode portion in the vertical direction.
In re claim 28, as applied to claim 27 above, LeBoeuf in combination with Tsang and KR-2005-0005899 discloses wherein the light emitting unit emits ultraviolet light 
In re claim 29, as applied to claim 28 above, LeBoeuf in combination with Tsang and KR-2005-0005899 discloses wherein the insulating layer contacts the sensing material and each of the line patterns (see paragraph [0150] and fig. 20 of LeBoeuf).
     Allowable Subject Matter
Claims 14, 30, and 31 are allowed over prior art of record.
      Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 14 as a whole taken alone or in combination, in particular, prior art of record does not teach “a light emitting unit on a first region of the support member, a first sensor unit is disposed on a second region of the support member, and an insulating layer disposed between the light emitting unit and the support member and between the support member and the first sensor unit, wherein the first sensing material includes a first part overlapped with the first electrode portions in a vertical direction, a second part overlapped with the second electrode portion in the vertical direction, and a third part not overlapped with the first and second electrode portions in the vertical direction between the first and second electrode portions", as recited in independent claim 14.
Claims 30 and 31 also allowed as being directly or indirectly dependent of the allowed independent base claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thundat et al.		U.S. Pub. 2010/0033723	Feb. 11, 2010.
Kahlman et al.		U.S. Pub. 2016/0331289	Nov. 17, 2016.
Ooisi et al.		U.S. Patent 5,753,916	May 19, 1998.
Ikawa et al.		U.S. Patent 8,393,196	Mar. 12, 2013.
Wado et al.		U.S. Pub. 2002/0142478	Oct. 3, 2002.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892